Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 36, the prior art of record does not disclose a device for treating a tissue that includes a capsule releasably coupled to a proximal portion of a flexible member, wherein a flexible member is a wire, coil or equivalent, a first arm extending distally and having a first arm proximal end rigidly coupled to the distal end of the capsule, a second arm slidably received within the capsule, in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771